 Case 1:18-cv-00609-PLM-PJG ECF No. 51 filed 03/25/20 PageID.402 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CENTER FOR INQUIRY, INC.,                       )
JENNIFER BEAHAN and RICHARD BRAYTON,            )
                        Plaintiffs,             )
                                                )      No. 1:18-cv-609
-v-                                             )
                                                )      Honorable Paul L. Maloney
LISA POSTHUMUS LYONS and                        )
THE STATE OF MICHIGAN,                          )
                       Defendants.              )
                                                )

                                     JUDGMENT

      The Court has dismissed this action because it lacks subject-matter jurisdiction. As

required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 25, 2020                                /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge
